Title: From Alexander Hamilton to Colonel Timothy Pickering, [20 November 1780]
From: Hamilton, Alexander
To: Pickering, Timothy



[Passaic Falls, New Jersey, November 20, 1780]
Dr. Sir

Be so good as to urge the bringing forward the boats; there is no time to be lost. They ought to be with the others by Wednesday evening, if possible.
Yr. very hum serv
Alex Hamilton   Aide De Camp
Hd. Qrs. Novr. 20th. 80
I think I mentioned to you in my first note, that the boats would be by this time at Dobbes ferry. ’Tis there the teams must go.

